DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are currently pending and have been examined. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2020 has been considered by the examiner and an initialed copy of the IDS is hereby attached.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a wideband signal correlation module" in claims 1 and 4
“a multipath-mitigation module” in claims 1,2,4,6-10,13-17,19 and 20
“a narrowband signal correlation module” in claims 2 and 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
Claims 1-7 and 16-20 of this application are patentably indistinct from claims 1-12 of U.S. Patent No. 10775511 B2. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10775511 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would conclude that the invention defined in claims 1-7 and 16-20 of the instant application are anticipated by, or would have been obvious variations of the inventions defined in claims 1-12 of U.S. Patent No. 10775511 B2. 
Instant Application 
(US 16/992,087)
U.S. Patent 
(No. US 10775511 B2)
Non-Statutory Double Patenting Analysis
Claim 1:
A Global Navigation Satellite System (GNSS) receiver, the receiver comprising: a wideband signal correlation module to generate 
a wideband correlation signal of a GNSS signal with respect to a corresponding locally generated code replica signal; 





and a multipath-mitigation module to determine a Line of Sight (LOS) signal component from the wideband correlation signal.  



Claim 2:
The receiver of claim 1, further comprising: a narrowband signal correlation module to generate a narrowband correlation signal of the GNSS signal with respect to a corresponding locally generated code replica signal; 





and wherein the multipath-mitigation module further corrects a range and range-rate measurement generated from the narrowband correlation signal based on a code phase and a carrier estimated based on the LOS signal component.  



Claim 3:
The receiver of claim 1, wherein the GNSS signal comprises a Global Positioning System (GPS) L1 Coarse/Acquisition (C/A) code signal.  



Claim 4:
The receiver of claim 1, wherein the wideband signal correlation module forms a correlation signal on a wideband in-phase signal and a wideband quadrature signal for the GNSS signal, 


and wherein the multipath-mitigation module determines the LOS signal component from the correlation signal of the wideband in-phase signal and the wideband quadrature signal for the GNSS signal.  


Claim 5:
The receiver of claim 1, wherein the multipath-mitigation module determines the LOS signal component based on an earliest-in-time signal component based on the wideband correlation signal.  


Claim 6:
The receiver according to claim 1, wherein the multipath-mitigation module determines the LOS signal component based on a peak value of a high-resolution power ( HRP ) function and a zero-crossing of a high-resolution code (HRC ) function, wherein the HRP function comprises: 


HRP(τ)=|p(τ)−[p(τ−n)+p(τ+n)]|, in which p is a value of correlation power for a given delay τ, n is a number of samples offset from τ, and the value of p is determined by taking a magnitude of an in-phase (I) correlation and a quadrature (Q) correlation as,

p(τ)=√{square root over (I(τ).sup.2+Q(τ).sup.2)}, and wherein the HRC function comprises:

HRC(τ)=2[p(τ−m)+p(τ+m)]−[p(τ−2m)+p(τ+2m)], in which p is the value of correlation power for a given delay τ, and m is a number of samples offset from τ.




Claim 7:
The receiver according to claim 1, wherein the multipath-mitigation module determines the LOS signal component based on a peak value of a high-resolution power (HRP) function and a zero-crossing of a high-resolution carrier component (HRCC) function, wherein the HRP function comprises:


HRP(τ)=|p(τ)−[p(τ−n)+p(τ−n)]|, in which p is a value of correlation power for a given delay τ, n is a number of samples offset from τ, and the value of p is determined by taking a magnitude of an in-phase (I) correlation and a quadrature (Q) correlation as,

p(τ)=√{square root over (I(τ).sup.2+Q(τ).sup.2)}, and wherein the HRCC function comprises: HRCC ( τ ) = tan - 1 ( Q ( τ ) / I ( τ ) ) , in which Q(τ)=Q(τ)−[Q(τ−1)+Q(τ+1)] and I(τ)=I(τ)−[I(τ−1)+I(τ+1)].



Claim 16:
A Global Navigation Satellite System (GNSS) receiver, the receiver comprising: 
a wideband signal path to form a wideband correlation signal of a GNSS signal 

with respect to a corresponding locally generated code replica signal; 


and a multipath-mitigation module coupled to the wideband signal path to determine a Line of Sight (LOS) signal component from the wideband correlated signal.

Claim 17:

The receiver of claim 16, further comprising: 

a narrowband signal path to form a narrowband correlation of the GNSS signal with respect to the corresponding locally generated code replica signal;




 and wherein the multipath-mitigation module is further coupled to the narrowband signal path, the multipath-mitigation module further determining a range and range-rate measurement from the narrowband correlated signal, 

and correcting the range and range-rate measurement generated from the narrowband correlated signal based a code phase and a carrier estimated from the LOS signal component.

Claim 18:
The receiver of claim 16, wherein the GNSS signal comprises a Global Positioning System (GPS) L1 Coarse/Acquisition (C/A) code signal.


Claim 19:
The receiver according to claim 16, wherein the multipath-mitigation module determines the LOS signal component based on a peak value of a high-resolution power ( HRP ) function and a zero-crossing of a high-resolution code (HRC ) function, wherein the HRP function comprises:


HRP(τ)=|p(τ)−[p(τ−n)+p(τ+n)]|, in which p is a value of correlation power for a given delay τ, n is a number of samples offset from τ, and the value of p is determined by taking a magnitude of an in-phase (I) correlation and a quadrature (Q) correlation as,


p(τ)=√{square root over (I(τ).sup.2+Q(τ).sup.2)}, and wherein the HRC function comprises:

HRC(τ)=2[p(τ−m)+p(τ+m)]−[p(τ−2m)+p(τ+2m)], in which p is the value of correlation power for a given delay τ, and m is a number of samples offset from τ.





Claim 20:
The receiver according to claim 16, wherein the multipath-mitigation module determines the LOS signal component based on a peak value of a high-resolution power ( HRP ) function and a zero-crossing of a high-resolution carrier component (HRCC ) function, wherein the HRP function comprises:

HRP(τ)=|P(τ)−[p(τ−n)+p(τ+n)]|, in which p is a value of correlation power for a given delay τ, n is a number of samples offset from τ, and the value of p is determined by taking a magnitude of an in-phase (I) correlation and a quadrature (Q) correlation as,


p(τ)=√{square root over (I(τ).sup.2+Q(τ).sup.2)}, and wherein the HRCC function comprises:  HRCC ( τ ) = tan - 1 ( Q ( τ ) / I ( τ ) ) ,  in which Q(τ)=Q(τ)−[Q(τ−1)+Q(τ+1)] and I(τ)=I(τ)−[I(τ−1)+I(τ+1)].
Claim 1:
 A Global Navigation Satellite System (GNSS) receiver, the receiver comprising: a wideband signal correlation module to generate 
wideband correlation signals of at least one of a plurality of GNSS signals with respect to corresponding locally generated code replica signals, 

and a multipath-mitigation module to determine a Line of Sight (LOS) signal component from the wideband correlation signals.


Claim 2:
The receiver of claim 1, further comprising: a narrowband signal correlation module to generate narrowband correlation signals of the at least one GNSS signal with respect to corresponding locally generated code replica signals, 

wherein the multipath-mitigation module further corrects a range and range-rate measurement generated from the narrowband correlation signals based on a code phase and a carrier estimated based on the LOS signal component.



Claim 3:
The receiver of claim 1, wherein the at least one GNSS signal comprises a Global Positioning System (GPS) L1 Coarse/Acquisition (C/A) code signal.


Claim 4:
The receiver of claim 1, wherein the wideband signal correlation module forms correlation signals on a wideband in-phase signal and a wideband quadrature signal for the at least one GNSS signal, 

and wherein the multipath-mitigation module determines the LOS signal component from the correlation of the wideband in-phase signal and the wideband quadrature signal for the at least one GNSS signal.


Claim 5:
The receiver of claim 1, wherein the multipath-mitigation module determines the LOS signal component based on an earliest-in-time signal component based on the wideband correlation signals.


Claim 6:
The receiver according to claim 1, wherein the multipath-mitigation module determines the LOS signal component based on a peak value of a high-resolution power (HRP) function and a zero-crossing of a high-resolution code (HRC) function, wherein the HRP function comprises:

HRP(τ)=|p(τ)−[p(τ−n)+p(τ+n)]|, in which p is a value of correlation power for a given delay τ, n is a number of samples offset from τ, and the value of p is determined by taking a magnitude of an in-phase (I) correlation and a quadrature (Q) correlation as,

p(τ)=√{square root over (I(τ).sup.2+Q(τ).sup.2)}, and wherein the HRC function comprises:

HRC(τ)=2[p(τ−m)+p(τ+m)]−[p(τ−2m)+p(τ+2m)], in which p is the value of correlation power for a given delay τ, and m is a number of samples offset from τ.



Claim 7:
The receiver according to claim 1, wherein the multipath-mitigation module determines the LOS signal component based on a peak value of a high-resolution power (HRP) function and a zero-crossing of a high-resolution carrier component (HRCC) function, wherein the HRP function comprises:

HRP(τ)=|p(τ)−[p(τ−n)+p(τ−n)]|, in which p is a value of correlation power for a given delay τ, n is a number of samples offset from τ, and the value of p is determined by taking a magnitude of an in-phase (I) correlation and a quadrature (Q) correlation as,

p(τ)=√{square root over (I(τ).sup.2+Q(τ).sup.2)}, and wherein the HRCC function comprises HRCC ( τ ) = tan - 1 ( Q ( τ ) / I ( τ ) ) ,  in which Q(τ)=Q(τ)−[Q(τ−1)+Q(τ+1)] and I(τ)=I(τ)−[I(τ−1)+I(τ+1)].




Claim 8:
A Global Navigation Satellite System (GNSS) receiver, the receiver comprising:

a wideband signal path to form wideband correlations of at least one of a plurality of GNSS signals 


with respect to corresponding locally generated code replica signals, 


and a multipath-mitigation module coupled to the wideband signal path to determine a Line of Sight (LOS) signal component from the wideband correlated signals.


Claim 9:

The receiver of claim 8, further comprising: 

a narrowband signal path to form narrowband correlations of the at least one GNSS signal with respect to corresponding locally generated code replica signals, 

wherein the multipath-mitigation module is further coupled to the narrowband signal path, the multipath-mitigation module further determining a range and range-rate measurement from the narrowband correlated signals, 

and correcting the range and range-rate measurement generated from the narrowband correlated signals based a code phase and a carrier estimated from the LOS signal component.

Claim 10:
The receiver of claim 8, wherein the at least one GNSS signal comprises a Global Positioning System (GPS) L1 Coarse/Acquisition (C/A) code signal.


Claim 11:
The receiver according to claim 8, wherein the multipath-mitigation module determines the LOS signal component based on a peak value of a high-resolution power (HRP) function and a zero-crossing of a high-resolution code (HRC) function, wherein the HRP function comprises:

HRP(τ)=|p(τ)−[p(τ−n)+p(τ+n)]|, in which p is a value of correlation power for a given delay τ, n is a number of samples offset from τ, and the value of p is determined by taking a magnitude of an in-phase (I) correlation and a quadrature (Q) correlation as,

p(τ)=√{square root over (I(τ).sup.2+Q(τ).sup.2)}, and wherein the HRC function comprises:

HRC(τ)=2[p(τ−m)+p(τ+m)]−[p(τ−2m)+p(τ+2m)], in which p is the value of correlation power for a given delay τ, and m is a number of samples offset from τ.




Claim 12:
The receiver according to claim 8, wherein the multipath-mitigation module determines the LOS signal component based on a peak value of a high-resolution power (HRP) function and a zero-crossing of a high-resolution carrier component (HRCC) function, wherein the HRP function comprises:

HRP(τ)=|P(τ)−[p(τ−n)+p(τ+n)]|, in which p is a value of correlation power for a given delay τ, n is a number of samples offset from τ, and the value of p is determined by taking a magnitude of an in-phase (I) correlation and a quadrature (Q) correlation as,

p(τ)=√{square root over (I(τ).sup.2+Q(τ).sup.2)}, and wherein the HRCC function comprises:  HRCC ( τ ) = tan - 1 ( Q ( τ ) / I ( τ ) ) ,  in which Q(τ)=Q(τ)−[Q(τ−1)+Q(τ+1)] and I(τ)=I(τ)−[I(τ−1)+I(τ+1)].

As can be seen by comparing claims 1-7 and 16-20 from the instant application with claims 1-12 of the US Patent 10591586 B2, the claims are substantially similar, if not identical. The differences are italicized and/or strike-through and include the following limitations:  


“ a wideband correlation signal of a GNSS signal with respect to a corresponding locally generated code replica signal; ” (instant application) vs. “ wideband correlation signals of at least one of a plurality of GNSS signals with respect to corresponding locally generated code replica signals ” (U.S. Patent 10775511 B2)

Claims 1 and 16 of the instant application claim one wideband correlation signal of a GNSS signal and claims 1 and 8 of the US Patent claim wideband correlation signals of at least one of a plurality of GNSS signals. As the U.S. Patent claims at least one signal, it is inclusive of what is claimed in the instant application. Therefore, the two claims are patentably indistinct from each other where one claims “a signal” and the other claims “at least one signal” of a plurality of signals. The same type of analysis is used for the dependent claims in this chart where a signal vs. at least one of a plurality of signals is claimed. 



Additionally, The removal of the strike-through limitations makes the claims of the instant application a broader version of the U.S. Patent. Omission of an element is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)). 


Therefore, claims 1-7 of the instant application is not patentably distinct from claims 1-7 of U.S. Patent and  claims 16-20 of the instant application is not patentably distinct from claims 8-12 of the U.S. Patent.






Allowable Subject Matter
Claims 2,6,7,10,15,17,19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 2,6,7,10,15,17,19 and 20, the prior arts made of record individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of the claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3,4,8,12,14,16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janc (US 4785463 A) in view of Talebi (Talebi, Farzad, and Thomas G. Pratt. "Time-domain correlation-based multipath modeling of wideband space-polarization MIMO channels." MILCOM 2013-2013 IEEE Military Communications Conference. IEEE, 2013.). 

Regarding claim 1, Janc discloses [Note: what Janc fails to specifically disclose is strike-through]
A Global Navigation Satellite System (GNSS) receiver (Col. 4, lines 43-44, “FIG. 1 is a block diagram showing the architecture of the GPS receiver of the present invention.”), the receiver comprising: 
a wideband signal correlation module (Claim 1, “(a) first means for coupling a wideband radio frequency (RF) signal containing said spread spectrum signals to said receiving apparatus;”) to generate a wideband correlation signal of a GNSS signal with respect to a corresponding locally generated code replica signal (Col. 8, lines 28-44, “The control input of C/A code generator 330 is coupled to second DSP 112, which transmits instructions as to which of the 18 possible C/A codes is to be generated, and as to the desired timing relationship (code delay) between the generated code and the code of the received satellite signal…The prompt output of C/A code generator 330 is coupled to one input each of multipliers 332 and 334. The second inputs of multipliers 332 and 334 are coupled to the I and Q outputs, respectively, of quadrature mixer/decimator 310. Assuming proper time-alignment, multipliers 332 and 334 effectively perform despreading, or removal of the C/A code, from the signal whose code matches that produced by C/A code generator 330. Thus, assuming proper time-alignment, the I-Q signal appearing at the output of multipliers 332, 334 is a 50 bit/sec data signal.”, where the I-Q signal appearing at the output of the multiplies 332 and 334 is the wideband correlation signal); and 

Talebi discloses, 
a multipath-mitigation module (Page 1228, II. Proposed Model, first paragraph, “A correlation-based multipath model for a mR × mT MIMO channel is given by: H(t; τ ) = …”, where the “model” performs the functions of the module) to determine a Line of Sight (LOS) signal component from the wideband correlation signal (Page 1228, first column, third paragraph, “In this paper, our goal is to propose and study a correlation-based space-polarization wideband MIMO channel model that incorporates important known aspects of multi-antenna channels and that facilitates theoretical analysis of MIMO systems in frequency-selective channels. Therefore, the model proposed in this work is intended to be analytically tractable while reflecting capacity-sensitive parameters. We also consider multiple LoS rays associated with multiple Rician paths.”; Using equations 1 and 7, the LoS (life of sight) signal component, Hn, is derived from the wideband correlation function H(t; τ )). 
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Janc with Talebi to incorporate the features of: a multipath-mitigation module to determine a Line of Sight (LOS) signal component from the wideband correlation signal. Both arts are considered analogous arts as they both are in the field of GPS/GNSS receiver technology.  Janc discloses a GPS receiver which receives wideband signals and correlates those signals with C/A codes to determine which satellite that signal came from. This is very well-known in the art. However, Janc fails to disclose the features of: a multipath-mitigation module to determine a Line of Sight (LOS) signal component from the wideband correlation signal. These features are disclosed by Talebi. Talebi discusses in Page 1228, first column, third paragraph, “In this paper, our goal is to propose and study a correlation-based space-polarization wideband MIMO channel model that incorporates important known aspects of multi-antenna channels and that facilitates theoretical analysis of MIMO systems in frequency-selective channels. Therefore, the model proposed in this work is intended to be analytically tractable while reflecting capacity-sensitive parameters. We also consider multiple LoS rays associated with multiple Rician paths.”. Therefore, Talebi generates a wideband correlation signal which includes a line of sight signal component. Using the formulas disclosed by Talebi, the line of sight signal component is determined from the wideband correlation signal. It would have obvious to incorporate such a feature into the invention as disclosed by Janc as it would allow for the use of line of sight information by the GPS/GNSS receiver to more accurately determine a correlation signal and thus would lead to a more accurate positioning information. 

Regarding claim 3, Janc further discloses
The receiver of claim 1, wherein the GNSS signal comprises a Global Positioning System (GPS) L1 Coarse/Acquisition (C/A) code signal (Fig. 6a, “C/A signal from A/D”).  

Regarding claim 4, Janc further discloses [Note: what Janc fails to disclose is strike-through]
The receiver of claim 1, wherein the wideband signal correlation module forms a correlation signal on a wideband in-phase signal and a wideband quadrature signal for the GNSS signal (Col. 8, lines 28-44, “The control input of C/A code generator 330 is coupled to second DSP 112, which transmits instructions as to which of the 18 possible C/A codes is to be generated, and as to the desired timing relationship (code delay) between the generated code and the code of the received satellite signal…The prompt output of C/A code generator 330 is coupled to one input each of multipliers 332 and 334. The second inputs of multipliers 332 and 334 are coupled to the I and Q outputs, respectively, of quadrature mixer/decimator 310. Assuming proper time-alignment, multipliers 332 and 334 effectively perform despreading, or removal of the C/A code, from the signal whose code matches that produced by C/A code generator 330. Thus, assuming proper time-alignment, the I-Q signal appearing at the output of multipliers 332, 334 is a 50 bit/sec data signal.”, where the I-Q signal appearing at the output of the multiplies 332 and 334 is the wideband correlation signal), 
Talebi discloses, 
and wherein the multipath-mitigation module (Page 1228, II. Proposed Model, first paragraph, “A correlation-based multipath model for a mR × mT MIMO channel is given by: H(t; τ ) = …”, where the “model” performs the functions of the module) determines the LOS signal component from the correlation signal of the wideband (Page 1228, first column, third paragraph, “In this paper, our goal is to propose and study a correlation-based space-polarization wideband MIMO channel model that incorporates important known aspects of multi-antenna channels and that facilitates theoretical analysis of MIMO systems in frequency-selective channels. Therefore, the model proposed in this work is intended to be analytically tractable while reflecting capacity-sensitive parameters. We also consider multiple LoS rays associated with multiple Rician paths.”; Using equations 1 and 7, the LoS (life of sight) signal component, Hn, is derived from the wideband correlation function H(t; τ )).  
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Janc with Talebi to incorporate the features of: wherein the multipath-mitigation module determines the LOS signal component from the correlation signal of the wideband in-phase signal and the wideband quadrature signal for the GNSS signal. Both arts are considered analogous arts as they both are in the field of GPS/GNSS receiver technology.  Janc discloses a GPS receiver which receives wideband I and Q signals and correlates those signals with C/A codes to determine which satellite that signal came from. This is very well-known in the art. However, Janc fails to disclose the features of: wherein the multipath-mitigation module determines the LOS signal component from the correlation signal of the wideband in-phase signal and the wideband quadrature signal for the GNSS signal. These features are disclosed by Talebi. Although Talebi does not specifically discloses the feature of extracting the line of sight from the I and Q signals of the GNSS signal, it would be obvious to do such a feature when combined with the features of Janc.  Talebi discusses in Page 1228, first column, third paragraph, “In this paper, our goal is to propose and study a correlation-based space-polarization wideband MIMO channel model that incorporates important known aspects of multi-antenna channels and that facilitates theoretical analysis of MIMO systems in frequency-selective channels. Therefore, the model proposed in this work is intended to be analytically tractable while reflecting capacity-sensitive parameters. We also consider multiple LoS rays associated with multiple Rician paths.”. Therefore, Talebi generates a wideband correlation signal which includes a line of sight signal component. Using the formulas disclosed by Talebi, the line of sight signal component is determined from the wideband correlation signal. It would have been obvious to modify the equations to determine the I and Q components of the GNSS correlation signal using techniques well-known in the art to transform signals into their I and Q signal components. It would have obvious to incorporate such a feature into the invention as disclosed by Janc as it would allow for the use of line of sight information by the GPS/GNSS receiver to more accurately determine a correlation signal and thus would lead to a more accurate positioning information. 

Regarding claim 8, Janc discloses [Note: what Janc fails to specifically disclose is strike-through]
A Global Navigation Satellite System (GNSS) receiver (Col. 4, lines 43-44, “FIG. 1 is a block diagram showing the architecture of the GPS receiver of the present invention.”), comprising: 
an analog-to-digital converter (ADC) that samples a GNSS signal (Fig. 2, element 106 A/D Converter); 
a wideband signal path that receives an output from the ADC (Fig 2, path extending from 106 to DSP 110) and that forms a wideband signal for the GNSS signal (Claim 1, “(a) first means for coupling a wideband radio frequency (RF) signal containing said spread spectrum signals to said receiving apparatus;”); a correlator that correlates the wideband signal with respect to a corresponding locally generated code replica signal (Col. 8, lines 28-44, “The control input of C/A code generator 330 is coupled to second DSP 112, which transmits instructions as to which of the 18 possible C/A codes is to be generated, and as to the desired timing relationship (code delay) between the generated code and the code of the received satellite signal…The prompt output of C/A code generator 330 is coupled to one input each of multipliers 332 and 334. The second inputs of multipliers 332 and 334 are coupled to the I and Q outputs, respectively, of quadrature mixer/decimator 310. Assuming proper time-alignment, multipliers 332 and 334 effectively perform despreading, or removal of the C/A code, from the signal whose code matches that produced by C/A code generator 330. Thus, assuming proper time-alignment, the I-Q signal appearing at the output of multipliers 332, 334 is a 50 bit/sec data signal.”, where the I-Q signal appearing at the output of the multiplies 332 and 334 is the wideband correlation signal); and 

Talebi discloses, 
multipath-mitigation module (Page 1228, II. Proposed Model, first paragraph, “A correlation-based multipath model for a mR × mT MIMO channel is given by: H(t; τ ) = …”, where the “model” performs the functions of the module) that determines a Line of Sight (LOS) signal component based on the correlated wideband signal (Page 1228, first column, third paragraph, “In this paper, our goal is to propose and study a correlation-based space-polarization wideband MIMO channel model that incorporates important known aspects of multi-antenna channels and that facilitates theoretical analysis of MIMO systems in frequency-selective channels. Therefore, the model proposed in this work is intended to be analytically tractable while reflecting capacity-sensitive parameters. We also consider multiple LoS rays associated with multiple Rician paths.”; Using equations 1 and 7, the LoS (life of sight) signal component, Hn, is derived from the wideband correlation function H(t; τ )).  
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Janc with Talebi to incorporate the features of: a multipath-mitigation module to determine a Line of Sight (LOS) signal component based on the correlated wideband signal. Both arts are considered analogous arts as they both are in the field of GPS/GNSS receiver technology.  Janc discloses a GPS receiver which receives wideband signals and correlates those signals with C/A codes to determine which satellite that signal came from. This is very well-known in the art. However, Janc fails to disclose the features of: a multipath-mitigation module to determine a Line of Sight (LOS) signal component based on the correlated wideband signal. These features are disclosed by Talebi. Talebi discusses in Page 1228, first column, third paragraph, “In this paper, our goal is to propose and study a correlation-based space-polarization wideband MIMO channel model that incorporates important known aspects of multi-antenna channels and that facilitates theoretical analysis of MIMO systems in frequency-selective channels. Therefore, the model proposed in this work is intended to be analytically tractable while reflecting capacity-sensitive parameters. We also consider multiple LoS rays associated with multiple Rician paths.”. Therefore, Talebi generates a wideband correlation signal which includes a line of sight signal component. Using the formulas disclosed by Talebi, the line of sight signal component is determined from the wideband correlation signal. It would have obvious to incorporate such a feature into the invention as disclosed by Janc as it would allow for the use of line of sight information by the GPS/GNSS receiver to more accurately determine a correlation signal and thus would lead to a more accurate positioning information. 
Regarding claim 12, the same cited section and analysis as claim 3 is applied.

Regarding claim 14, the same cited section and analysis as claim 4 is applied.

Regarding claim 16, Janc discloses [Note: what Janc fails to specifically disclose is strike-through]
A Global Navigation Satellite System (GNSS) receiver (Col. 4, lines 43-44, “FIG. 1 is a block diagram showing the architecture of the GPS receiver of the present invention.”), the receiver comprising: 
a wideband signal path Fig 2, path extending from 106 to DSP 110)  to form a wideband correlation signal of a GNSS signal (Claim 1, “(a) first means for coupling a wideband radio frequency (RF) signal containing said spread spectrum signals to said receiving apparatus;”) with respect to a corresponding locally generated code replica signal(Col. 8, lines 28-44, “The control input of C/A code generator 330 is coupled to second DSP 112, which transmits instructions as to which of the 18 possible C/A codes is to be generated, and as to the desired timing relationship (code delay) between the generated code and the code of the received satellite signal…The prompt output of C/A code generator 330 is coupled to one input each of multipliers 332 and 334. The second inputs of multipliers 332 and 334 are coupled to the I and Q outputs, respectively, of quadrature mixer/decimator 310. Assuming proper time-alignment, multipliers 332 and 334 effectively perform despreading, or removal of the C/A code, from the signal whose code matches that produced by C/A code generator 330. Thus, assuming proper time-alignment, the I-Q signal appearing at the output of multipliers 332, 334 is a 50 bit/sec data signal.”, where the I-Q signal appearing at the output of the multiplies 332 and 334 is the wideband correlation signal); and 

Talebi discloses,
a multipath-mitigation module (Page 1228, II. Proposed Model, first paragraph, “A correlation-based multipath model for a mR × mT MIMO channel is given by: H(t; τ ) = …”, where the “model” performs the functions of the module) coupled to the wideband signal path to determine a Line of Sight (LOS) signal component from the wideband correlated signal (Page 1228, first column, third paragraph, “In this paper, our goal is to propose and study a correlation-based space-polarization wideband MIMO channel model that incorporates important known aspects of multi-antenna channels and that facilitates theoretical analysis of MIMO systems in frequency-selective channels. Therefore, the model proposed in this work is intended to be analytically tractable while reflecting capacity-sensitive parameters. We also consider multiple LoS rays associated with multiple Rician paths.”; Using equations 1 and 7, the LoS (life of sight) signal component, Hn, is derived from the wideband correlation function H(t; τ )).  
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Janc with Talebi to incorporate the features of: a multipath-mitigation module coupled to the wideband signal path to determine a Line of Sight (LOS) signal component from the wideband correlated signal. Both arts are considered analogous arts as they both are in the field of GPS/GNSS receiver technology.  Janc discloses a GPS receiver which receives wideband signals and correlates those signals with C/A codes to determine which satellite that signal came from. This is very well-known in the art. However, Janc fails to disclose the features of: a multipath-mitigation module coupled to the wideband signal path to determine a Line of Sight (LOS) signal component from the wideband correlated signal. These features are disclosed by Talebi. Talebi discusses in Page 1228, first column, third paragraph, “In this paper, our goal is to propose and study a correlation-based space-polarization wideband MIMO channel model that incorporates important known aspects of multi-antenna channels and that facilitates theoretical analysis of MIMO systems in frequency-selective channels. Therefore, the model proposed in this work is intended to be analytically tractable while reflecting capacity-sensitive parameters. We also consider multiple LoS rays associated with multiple Rician paths.”. Therefore, Talebi generates a wideband correlation signal which includes a line of sight signal component. Using the formulas disclosed by Talebi, the line of sight signal component is determined from the wideband correlation signal. It would have obvious to incorporate such a feature into the invention as disclosed by Janc as it would allow for the use of line of sight information by the GPS/GNSS receiver to more accurately determine a correlation signal and thus would lead to a more accurate positioning information. 
Regarding claim 18, the same cited section and analysis as claim 3 is applied.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janc (US 4785463 A) in view of Talebi (Talebi, Farzad, and Thomas G. Pratt. "Time-domain correlation-based multipath modeling of wideband space-polarization MIMO channels." MILCOM 2013-2013 IEEE Military Communications Conference. IEEE, 2013.) further in view of Abdelmonem (US 20140269850 A1). 

Regarding claim 5, the combination of Janc and Talebi discloses [Note: what the combination of Janc and Talebi fails to disclose is strike-through] 
The receiver of claim 1, 

Abdelmonem discloses, 

wherein the multipath-mitigation module determines the LOS signal component based on an earliest-in-time signal component based on the wideband correlation signal (Paragraph 0092, “Generally, detection of an interference signal may be performed on a rolling basis. That is, at any point in time, m previous DSSS signals may be used to analyze presence of an interference signal. The earliest of such m interference signals may be removed from the set of DSSS signals used to determine the presence of an interference signal on a first-in-first-out basis. However, in an alternate embodiment, an alternate sampling method for the set of DSSS signals may also be used.”).  
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Janc and Talebi with Abdelmonem to incorporate the features of: wherein the multipath-mitigation module determines the LOS signal component based on an earliest-in-time signal component based on the wideband correlation signal. These arts are considered analogous arts as they all are in the field of GPS/GNSS receiver technology.  Janc discloses a GPS receiver which receives wideband signals and correlates those signals with C/A codes to determine which satellite that signal came from. This is very well-known in the art. Talebi discloses the use of line of sight signal component available to the GPS/GNSS receiver to establish a wideband correlation signal.  However, both of these arts fail to disclose the features of: wherein the multipath-mitigation module determines the LOS signal component based on an earliest-in-time signal component based on the wideband correlation signal. Such a feature is disclosed by Abdelmonem  in the citations shown above. Determining the LOS signal based on the earliest in time signal component helps in the mitigation of noise in the receiver. Therefore, it would have been obvious to incorporate such a feature into the invention as disclosed by the combination of Janc and Talebi to mitigate the effects of noise and allow for more accurate positioning information. 
Regarding claim 13, the same cited section and analysis as claim 5 is applied. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janc (US 4785463 A) in view of Talebi (Talebi, Farzad, and Thomas G. Pratt. "Time-domain correlation-based multipath modeling of wideband space-polarization MIMO channels." MILCOM 2013-2013 IEEE Military Communications Conference. IEEE, 2013.) further in view of Sony Corp (JP3858983B2).

Regarding claim 9, the combination of Janc and Talebi discloses [Note: what the combination of Janc and Talebi fails to disclose is strike-through]
The GNSS receiver of claim 8, 
Sony Corp discloses, 
wherein the multipath-mitigation module further estimates a code phase and a carrier based on the LOS signal component; and generates a range and range-rate measurement based on the estimated code phase and the estimated carrier (Paragraph 0361, “When the synchronization acquisition unit 20 can detect the phase of the spreading code and the IF carrier frequency for one GPS satellite, the CPU 41 uses the estimated line-of-sight distance and Doppler shift amount for the GPS satellite that has been synchronously acquired as a reference. As a result, a difference in line-of-sight distance and a difference in Doppler shift (Doppler frequency difference) are calculated for each of the other GPS satellites that have not yet been synchronized with the reference. The line-of-sight distance difference is converted into a spread code phase difference by dividing by the speed of light.”).  
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Janc and Talebi with Sony Corp to incorporate the features of: wherein the multipath-mitigation module further estimates a code phase and a carrier based on the LOS signal component; and generates a range and range-rate measurement based on the estimated code phase and the estimated carrier. These arts are considered analogous arts as they all are in the field of GPS/GNSS receiver technology.  Janc discloses a GPS receiver which receives wideband signals and correlates those signals with C/A codes to determine which satellite that signal came from. This is very well-known in the art. Talebi discloses the use of line of sight signal component available to the GPS/GNSS receiver to establish a wideband correlation signal.  However, both of these arts fail to disclose the features of: wherein the multipath-mitigation module further estimates a code phase and a carrier based on the LOS signal component; and generates a range and range-rate measurement based on the estimated code phase and the estimated carrier.  This feature is disclosed by Sony Corp in the citations shown above. Estimating the code phase and carries of the LOS signal and thereby generating a distance and doppler measurement based on the synchronization of the code phase and carrier allows for more accurate determination of the doppler and range information as the signals are synchronized. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janc (US 4785463 A) in view of Talebi (Talebi, Farzad, and Thomas G. Pratt. "Time-domain correlation-based multipath modeling of wideband space-polarization MIMO channels." MILCOM 2013-2013 IEEE Military Communications Conference. IEEE, 2013.) further in view of Azizi (US 20170265105 A1).

Regarding claim 11, the combination of Janc and Talebi discloses [Note: what the combination of Janc and Talebi fails to disclose is strike-through]
The GNSS receiver of claim 8, 

Azizi discloses, 
wherein the wideband signal comprises a bandwidth of 20 MHz, and the narrowband signal comprises a bandwidth of less than 6 MHz (Abstract: “A wideband preamble is transmitted on a 20 MHz channel and a narrowband trigger frame on a 2 MHz subchannel of the channel.”).  
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Janc and Talebi with Azizi to incorporate the features of: wherein the wideband signal comprises a bandwidth of 20 MHz, and the narrowband signal comprises a bandwidth of less than 6 MHz. These arts are considered analogous arts as they all are in the field of GPS/GNSS receiver technology.  Janc discloses a GPS receiver which receives wideband signals and correlates those signals with C/A codes to determine which satellite that signal came from. This is very well-known in the art. Talebi discloses the use of line of sight signal component available to the GPS/GNSS receiver to establish a wideband correlation signal.  However, both of these arts fail to disclose the features of: wherein the wideband signal comprises a bandwidth of 20 MHz, and the narrowband signal comprises a bandwidth of less than 6 MHz.  This feature is disclosed by Azizi in the citations shown above. These are well-known bandwidths for narrowband and wideband signals used with GPS/GNSS technologies. Therefore, it would have been obvious to incorporate such a feature as disclosed by Azizi into the invention as disclosed by the combination of Janc and Talebi. Such a feature would a establish bandwidths for both wideband and narrowband signal channels.  
Conclusion
The prior art made of record below and not relied upon is considered pertinent to applicant's disclosure. 
Regarding claim 1, Melick (US 20120119934 A1) discloses
A Global Navigation Satellite System (GNSS) receiver (Fig. 1, “Receiver/Processor 150”), the receiver comprising: 
a wideband signal correlation module (Fig. 1, “Receiver/Processor 150” performs the functions of the multipath-mitigation module; Paragraph 0077, “In the present invention, positioning/navigation is accomplished using a receiver/processor 150 which integrates GPS and ultra-wideband hardware, and correlates the data using a micro-processor 107.”) to generate a wideband correlation signal of a GNSS signal (Paragraph 0082, “The micro-processor 107 integrates and correlates ultra wideband and GPS positioning/navigation data in order to determine globally referenced positions, and transmits position information to other receiver/processors 150, and/or an optional host computer (not shown), via data link 110.”) with respect to a corresponding locally generated code replica signal (Paragraph 0084, “UWB transmit and receive antennae 203 transmit wirelessly distinct, complex, coded pulses of radio frequency energy, and are timed to within a few pico-seconds in time. The distinct, complex, coded pulses are used to identify particular UWB transmit and receive antennae 203, and are also used to allow multiple UWB transmit and receive antennae 203 to operate on the same center channel frequency simultaneously. The pulses are timed according to a complex code that is shared by the sender and the receiver, and can be used in a manner similar to GPS for local positioning and navigation.”, where “The pulses are timed according to a complex code that is shared by the sender and the receiver, and can be used in a manner similar to GPS for local positioning and navigation.” is tantamount to “with respect to a corresponding locally generated code replica signal” as these signals are generated by UWB transmit and receive antenna 203 to correlate the signal); and 
a multipath-mitigation module (Fig. 1, Receiver/Processor 150 performs the functions of the module; Paragraph 0110, “The GPS/UWB reference array 200, 200', 200'' described in FIG. 4 provide a mesh of globally referenced points. Receiver/processors 150 are capable of determining their position using GPS satellite signals 303 received direct line-of-sight (not shown) from a constellation of GPS satellites 302 (only two shown for clarity). In addition, when operating within a shielded zone 301 where GPS jamming and/or spoofing may be present, the GPS/UWB reference array 200, 200', 200'' can also determine their position through the use of GPS heterodyned signals 305, 305', 305'' being transmitted from a constellation of GPS re-radiation antennae 304 (only one shown for clarity).”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648